DETAILED ACTION
This Final Office action is in response to Applicant’s RCE filing on 09/06/2022.  Claims 1, 15-17, and 20-29 are pending; claims 20-29 are withdrawn; and, claims 11, 15-17 are examined below. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0213443 to Geffon et al. (“Geffon”) in view of U.S. Pat. Pub. No. 2007/0045402 to Rothschild (“Rothschild”) in further view of U.S. Pat. No. 6,095,413 to Tetro et al. (“Tetro”).
With regard to claims 11, 15, and 17, Geffon discloses the claimed system that links a credit account to a customer identifier (see e.g. [0010], “Some embodiments of the present technology involve using a tokenized pre-authorization to enable card-not-present transactions for in-store purchases without requiring the store to keep storing credit card information on file.” (emphasis added); [0028]), the system comprising: 
 	a point of sale (POS) station comprising: a memory; one or more processors, a customer transaction checkout interface; a customer facing device (see Figs. 7A, 7B, RAM at 715, Processor 755, user interface components at 785, output device 765; [0073]) to receive: a customer identifying information, the customer identifying information being particular to a customer (see [0042] where the POS system is equipped with POS barcode readers that are fully capable of receiving customer specific ID data, such as a token; [0074]) the customer identifying information provided in place of a credit card account identification information1 (the examiner notes that the token, or claimed customer identifying information, is provided in place of a credit card identifying information.  The token includes encoded information in place of actual credit card identifying information.  See Geffon at [0009].  [0015] “Some embodiments involve the token being encoded as a two-dimensional scanable barcode and the barcode being sent to the user and displayed as a digital card in a digital wallet application.” [0034]; [0045] “ The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.” (emphasis added)); and
	
 	a communication device to communicate with a remote credit account linker computing device (see Fig. 7B, Communication interface at 790); 
 	the remote credit account linker computing device comprising: a memory; and one or more processors (see e.g. Fig. 3, Acquiring Institution) to: receive, from said POS station, said customer identifying information in place of said credit card account identifying information token in order to validate the information); 
 	access a database of stored customer information for a plurality of customers, said database comprising: an amount of stored customer identifying information for each of the plurality of customers; and ADS-063B-2-Application No.: 14/637,327Examiner: Ludwig, P.Art Unit: 3687a link to a stored pre-existing credit account information for one or more of the plurality of customers; compare said customer identifying information received from said POS station with the stored customer identifying information of said database; determine a match between said customer identifying information received from said POS station and an identified customer of said plurality of customers; utilize the match to link said customer identifying information received from said POS station with said stored pre-existing credit account information of the identified customer (see [0065], published claim 1, etc.); 
 	provide, to said POS station, 
complete said purchase at said POS station upon receipt of 
However, Geffon does not disclose providing the “stored pre-existing credit account information to said POS station,” and completing the purchase based on the receiving of the stored credit information.  
Rothschild teaches at e.g. [0039] that it would have been obvious to one of ordinary skill in the credit card transaction art to include the ability to present an identifier to a POS, the POS sends the identifier to a remote server, and then the remote server matches the identifier with a credit card number and sends the credit card number to the POS terminal so that the found credit card number can be used to process the transaction, where this is performed in order to allow the user to use any associated credit cards that are associated with the initial identifier provided to the POS.  See Rothschild where the national credit card information is provided to the POS terminal, then the POS terminal provides this national credit card information to a “remote server database 115”, and then further the remote server determines any associated credit cards with the national credit card, and when found “If the national credit card is cross associated with a store credit card, the remote server 114 will communicate back to the point-of-sale terminal 102 the store credit card number (i.e. store brand) and credit card name.”
Therefore, it would have been obvious to one of ordinary skill in the credit card art at the time of filing to modify Geffon to include the ability to present an identifier to a POS, the POS sends the identifier to a remote server, and then the remote server matches the identifier with a credit card number and sends the credit card number to the POS terminal so that the found credit card number can be used to process the transaction, where this is performed in order to allow the user to use any associated credit cards that are associated with the initial identifier provided to the POS.  See Rothschild where the national credit card information is provided to the POS terminal, then the POS terminal provides this national credit card information to a “remote server database 115”, and then further the remote server determines any associated credit cards with the national credit card, and when found “If the national credit card is cross associated with a store credit card, the remote server 114 will communicate back to the point-of-sale terminal 102 the store credit card number and credit card name.”
 	Further, Geffon is silent regarding where the customer identifying information comprises a number of digits of a social security number of said customer and a zipcode of customer.2  	Tetro teaches at e.g. abstract, Fig. 2 and 3, that it would have been obvious to one of ordinary skill in the fraud monitoring and prevention art to include the ability to receive customer information such as social security number and zip code, where this is performed in order to prevent fraud from occurring, as taught by Tetro.  
See Tetro at Fig. 2: 

    PNG
    media_image1.png
    739
    510
    media_image1.png
    Greyscale
See also Abstract, “The information input by the user is retrieved and used for identification purposes. Initially, the input credit card information is submitted to an issuer of the user's credit card to determine whether the input credit card information is valid. The social security number input by the user is next checked to determine if it corresponds to the user. A database having a stored list of social security numbers is accessed, wherein each of the stored social security numbers includes at least one address stored therewith corresponding to an address of an individual identified by the respective social security number. The addresses stored in association with the input social security number are retrieved and compared with the input address to determine if the input address corresponds to any of the retrieved stored addresses. If the input credit card information has been confirmed by the issuer as being valid and the address input by the user matches any of the retrieved addresses stored in association with the input social security number, the electronic credit card transaction is authorized and allowed to transpire.” (emphasis added).  Referring to Fig. 2 at col. 4 ln. 30-60 The user is prompted to input the user's credit card information, billing address, and social security number in steps 200, 202, and 204.  Further yet, referring to Fig. 3 at col. 6, ln 30-40 A typical address has a field containing the actual street address, the name and/or number of the street, the city, the state, and the zip code.
	Therefore, it would have been obvious to one of ordinary skill in the fraud prevention art at the time of filing to include the ability for a customer to input social security number and zip code, where this is beneficial as a form of identification and fraud prevention.  See e.g. Tetro at Title and abstract, A method and system for authorizing an electronic credit card transaction having enhanced measures for detecting fraudulent transactions.     
  
With regard to claim 16, Geffon further discloses where said customer identifying information comprises a password for said customer (see e.g. [0031]).  

 

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Geffon and Rothschild fail to teach 

    PNG
    media_image2.png
    186
    804
    media_image2.png
    Greyscale

(emphasis added by Applicant.)
See Remarks, 09/06/2022, at page 7-9.  The examiner has already agreed with Applicant that Geffon and Rothschild do not teach the emphasized language.  The examiner, in the most-recent Final OA (05/03/2022) indicated this finding, and further referred to Tetro to teach this same limitation.  In Tetro, as shown above and in the most-recent Final OA (05/03/2022), the user is requested to input, and inputs, the user specific information of social security number and zipcode, among other forms of authentication and identification to further prevent fraudulent transactions.  It appears that Applicant must have missed this portion of the Final OA (05/03/2022) as Applicant does not argue at all that Tetro fails to teach these limitations.  Applicant only argues that Geffon and Rothschild do not teach the emphasized language.  Again, simply put, the examiner has not referred to Geffon and/or Rothschild for these limitations.   

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For this limitation Applicant refers the examiner to [0024-27] of Applicant’s Specification.  Here, the customer provides personal information such as the last four digits of the user’s SSN, driver’s license, etc.  Then the merchant/remote server proceeds to look up the customer’s store-branded credit card so that the customer can use the card in a card-not-present transaction.  The claimed language has been interpreted in light of this teaching by the Specification.  
        2 The examiner notes that this was found by the examiner in the most-recent Final Office action (05/03/2022) at page 6, where the examiner proceeded to refer to Tetro to teach this limitation(s).